Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 01/29/2021 for application number 17/163162. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-10) and (11-20) are presented for examination.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05/04/2021, was filed prior to current Office Action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Zhang. International Application Publication CN 110889883 B (hereinafter Zhang) in view of Liu. International Application Publication CN 109583952 B (hereinafter Liu) and further in view of Tran. US Patent Application Publication US 20220237368 A1 (hereinafter Tran).
Regarding claim 1, Zhang teaches A computer-implemented method, comprising: receiving, by an online system, a request including a reference content item, wherein the reference content item includes an image and a reference text that invites a viewer of the reference content item to perform a desired response (Claim 1 text, page. 2 paragraph 2, page. 3, paragraphs 4-5, page 4 paragraphs 1-7, wherein Zhang teaches a system with a webpage for creating banners for advertisement. Zhang describes obtaining user’s input that includes text and pictures for creating an advertisement) and providing, to one or more client devices, the set of content item variations for display on one or more client devices (Abstract, page. 3, paragraph 3 wherein Zhang provides the generated text and picture).
Zhang does not teach applying, by the online system, a machine-learned model to the reference text to generate a set of text variations corresponding to a set of text styles, wherein each text variation stylizes the textual content of the reference text in a respective text style in the set of text styles.
However, in analogous arts of generation of text style variations for digital content items, Liu teaches applying, by the online system, a machine-learned model to the reference text to generate a set of text variations corresponding to a set of text styles, wherein each text variation stylizes the textual content of the reference text in a respective text style in the set of text styles (Claim 1 text, Abstract, wherein Liu describes a system with a machine learning model for obtaining text and generating and performing style transformation to the source text and providing multiple different styles).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Liu by incorporating the method of applying, by the online system, a machine-learned model to the reference text to generate a set of text variations corresponding to a set of text styles, wherein each text variation stylizes the textual content of the reference text in a respective text style in the set of text styles of Liu into the method of wherein the reference content item includes an image and a reference text that invites a viewer of the reference content item to perform a desired response of Zhang in order to incorporate, on top of a text, style transformation of the content layout (Liu: claim 1 text). 
Zhang does not teach generating, by the online system, a set of content item variations, each content item variation including the image and a respective text variation.
However, in analogous arts of generation of text style variations for digital content items, Tran teaches generating, by the online system, a set of content item variations, each content item variation including the image and a respective text variation ([0005], 0109], [0158], [0189] wherein Tran teaches generating variations of images and text suggestions)
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Tran by incorporating the method of generating, by the online system, a set of content item variations, each content item variation including the image and a respective text variation of Tran into the method of wherein the reference content item includes an image and a reference text that invites a viewer of the reference content item to perform a desired response of Zhang for the purpose of using prior history of text generated by a user to predict probability to generate the final text (Tran: [0158]). 
Regrading claim 2, Zhang as modified By Liu and Tran teaches obtaining, by the online system, information on whether users of the one or more client devices interacted with the set of content item variations, and using the obtained information to determine targeting criteria for targeting the set of content item variations ([0076], [0130], [0158], [0208], [0230] wherein Tran provides the targeted content based on user’s guidance, interaction, history and user profile).
Regrading claim 3, Zhang as modified By Liu and Tran teaches wherein the machine-learned model includes an encoder and a set of decoders each assigned to a respective text style, and 32applying the machine-learned model to the reference text further comprises: applying the encoder to an encoded version of the reference text to generate a text content embedding, the text content embedding characterizing textual content of the reference text, and for each decoder, applying the decoder to the text content embedding to generate a text variation that styles the reference text in the respective text style assigned to the decoder ([0017], [0045], 0064], [0068], [0070], [0098-0102] wherein Tran applies a decoder to process the input data and a decoder for generating content).
Regrading claim 4, Zhang as modified By Liu and Tran teaches wherein the encoder is configured as a recurrent neural network (RNN) architecture configured to receive a sequence of tokens for the reference text to generate the text content embedding ([0070], [0088], [0098] wherein Tran discloses an encoder configured as RNN), ([0180], [0182], [0203], [0223], [0329] wherein Tran discloses processing a sequences of tokens to generate text content).
Regrading claim 5, Zhang as modified By Liu and Tran teaches wherein each decoder is configured as a recurrent neural network (RNN) architecture configured to receive the text content embedding and generate a sequence of tokens as the text variation for the decoder ([0070], [0098] wherein Tran discloses a decoder configured as RNN for receiving content).
Regrading claim 6, Zhang as modified By Liu and Tran teaches wherein the respective text variation for a content item variation is placed at a position of the reference text on the image of the reference content item ([0109], [0116], [0124] wherein Tran discloses placing content item and adding text in a picture based on a descriptive text), (page. 6 paragraphs 1-2, page. 14, paragraphs 8-9, wherein discloses placing text material in the corresponding position).
Regrading claim 7, Zhang as modified By Liu and Tran teaches wherein a set of parameters of the machine-learned model are trained in conjunction with an adversarial network, the adversarial network coupled to receive an output generated by applying the machine- 33 .learned model to an input text, and generate one or more likelihood predictions that indicate whether the input text is in one or more text styles ([0329] wherein Tran discloses a model with parameters for measuring and weighing aspects of data and adjusting, pre-normalizing and changing tokenization).  
Regrading claim 8, Zhang as modified By Liu and Tran teaches training, by the online system, a plurality of machine-learned models, each machine- learned model for use with requests associated with a respective affiliation, and responsive to receiving the request, identifying an affiliation associated with the request and selecting a machine-learned model for use based on the identified affiliation ([0248], [0260], [0385] wherein Tran discloses companies requesting content and identifying the requested content).
 Regrading claim 9, Zhang as modified By Liu and Tran teaches wherein the respective affiliation is a brand of a product advertised in the reference content item or a manufacturer of the product advertised in the reference content item ([0387-0388] wherein Tran teaches generating advertisement associated with a requested product).
Regrading claim 10, Zhang as modified By Liu and Tran teaches wherein the reference content item is a sponsored content item describing a product (Claim 1 text wherein Zhang receives a reference content that includes a product description).
Regarding claim 11, Zhang teaches a non-transitory computer-readable storage (page. 8, paragraph 8) medium storing computer program instructions executable to perform operations, the operations comprising: receiving, by an online system, a request including a reference content item, wherein the reference content item includes an image and a reference text that invites a viewer of the reference content item to perform a desired response (Claim 1 text, page. 2 paragraph 2, page. 3, paragraphs 4-5, page 4 paragraphs 1-7, wherein Zhang teaches a system with a webpage for creating banners for advertisement. Zhang describes obtaining user’s input that includes text and pictures for creating an advertisement) and providing, to one or more client devices, the set of content item variations for display on one or more client devices (Abstract, page. 3, paragraph 3 wherein Zhang provides the generated text and picture).
Zhang does not teach applying, by the online system, a machine-learned model to the reference text to generate a set of text variations corresponding to a set of text styles, wherein each text variation stylizes the textual content of the reference text in a respective text style in the set of text styles.
However, in analogous arts of generation of text style variations for digital content items, Liu teaches applying, by the online system, a machine-learned model to the reference text to generate a set of text variations corresponding to a set of text styles, wherein each text variation stylizes the textual content of the reference text in a respective text style in the set of text styles (Claim 1 text, Abstract, wherein Liu describes a system with a machine learning model for obtaining text and generating and performing style transformation to the source text and providing multiple different styles).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Liu by incorporating the method of applying, by the online system, a machine-learned model to the reference text to generate a set of text variations corresponding to a set of text styles, wherein each text variation stylizes the textual content of the reference text in a respective text style in the set of text styles of Liu into the method of wherein the reference content item includes an image and a reference text that invites a viewer of the reference content item to perform a desired response of Zhang in order to incorporate, on top of a text, style transformation of the content layout (Liu: claim 1 text). 
Zhang does not teach generating, by the online system, a set of content item variations, each content item variation including the image and a respective text variation.
However, in analogous arts of generation of text style variations for digital content items, Tran teaches generating, by the online system, a set of content item variations, each content item variation including the image and a respective text variation ([0005], 0109], [0158], [0189] wherein Tran teaches generating variations of images and text suggestions)
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Tran by incorporating the method of generating, by the online system, a set of content item variations, each content item variation including the image and a respective text variation of Tran into the method of wherein the reference content item includes an image and a reference text that invites a viewer of the reference content item to perform a desired response of Zhang for the purpose of using prior history of text generated by a user to predict probability to generate the final text (Tran: [0158]). 
Claim 12 is similar in scope to claim 2 therefore the claim is rejected under similar rationale.
Claim 13 is similar in scope to claim 3 therefore the claim is rejected under similar rationale.
Claim 14 is similar in scope to claim 4 therefore the claim is rejected under similar rationale.
Claim 15 is similar in scope to claim 5 therefore the claim is rejected under similar rationale.
Claim 16 is similar in scope to claim 6 therefore the claim is rejected under similar rationale.
Claim 17 is similar in scope to claim 7 therefore the claim is rejected under similar rationale.
Claim 18 is similar in scope to claim 8 therefore the claim is rejected under similar rationale.
Claim 19 is similar in scope to claim 9 therefore the claim is rejected under similar rationale.
Claim 20 is similar in scope to claim 10 therefore the claim is rejected under similar rationale.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875. The examiner can normally be reached on Monday-Friday, 7:30am-5pm Alt, Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144